Citation Nr: 0519355	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain with degenerative joint and disc disease, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967 and from October 1973 to October 1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claim.

In August 2004, the Board remanded this matter for additional 
development and due process concerns.  The case has returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  Under the rating criteria in effect prior to September 
23, 2002, the veteran's low back disability results in no 
more than severe symptoms of intervertebral disc syndrome 
with recurring attacks with intermittent relief.

2.  Since September 23, 2002, the veteran's low back 
disability does not result in incapacitating episodes having 
a total duration of at least six weeks during the past year.

3.  Since September 26, 2003, the veteran's low back 
disability has not resulted in incapacitating episodes having 
a total duration of at least six weeks during the past year, 
and there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

4.  The veteran's low back disability has resulted in no 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment or radiculopathy.




CONCLUSION OF LAW

The criteria for an increased disability rating for 
lumbosacral strain with degenerative joint and disc disease, 
currently rated as 40 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5003, 5010, 5293 (2002); Diagnostic Code 5293 (effective 
September 23, 2002); Diagnostic Codes 5235 - 5243 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of September 2004 
and March 2005 letters from the RO to the veteran.  He was 
told what was required to substantiate his increased rating 
claim and of his and VA's respective responsibilities in 
terms of obtaining information and evidence.  The letters 
explained what information or evidence was pertinent to the 
claim and asked the veteran to submit to the RO as soon as 
possible any such evidence.

The requisite notice letter was provided to the veteran after 
to the initial adjudication of the claim by the RO.  However, 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the veteran did not provide 
any additional information or evidence in response to the 
content-complying notice in August 2004.  Additionally, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The Board remanded this matter in August 2004 for additional 
development and due process concerns.  All identified, 
pertinent evidence, including private medical records, has 
been obtained and associated with the claims file.  The 
evidentiary record also contains the reports of VA 
examinations conducted in December 2000, May 2001, July 2003, 
and March 2005.  There is no indication of any relevant 
records the RO has failed to obtain.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

With regard to a claim for an increased evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

In August 1998, the veteran presented to Southeast Alaska 
Regional Health Consortium with complaints of increasing back 
pain and constipation secondary to back pain medication.

Alaska Regional Hospital treated the veteran from September 
to October 1998 for back pain.  In September 1998, the 
veteran described his pain at that time to consist of 
intermittent pain across his low back with radiation down the 
posterior aspect of the right leg to the medial aspect of the 
ankle.  He denied any numbness or paresthesia, but pain was 
reportedly aggravated by standing, walking, or any heavy 
labor.  He stated his walking tolerance was limited to 100 
yards.  He reported living alone and that it was necessary 
for him to split and haul firewood on a regular basis.
The treating physician assessed chronic low back pain with 
painful and limited trunk range of motion, hypomobile lumbar 
spine, and limited activity secondary to pain.  An October 
1998 treatment note indicates "some improvement" and that 
the veteran "moves well."  The October 1998 discharge 
summary disclosed the veteran met his short-term goals of 
decreasing his pain and returning to his walking program.
   
In November 1999, the veteran presented with back pain and 
left leg radiculopathy down to the calf.  He had no bowel or 
bladder complaints at that time.  On examination, his back 
was remarkable for some paraspinal spasm and tenderness from 
L2 to L5, but he had no SI or sciatic tenderness.  He also 
had no left-sided spasm or tenderness, and he had no midline 
tenderness.  He had good flexion, good extension, slightly 
limited left rotation, and left lateral bend, although good 
to the right in both cases.  The veteran's straight leg 
raises were negative bilaterally.  He had bilateral heel 
jerks and toe raises, and he had no sensory deficit 
bilaterally and no asymmetry of motor strength bilaterally.  
The examiner noted the lack of positive neurological findings 
on examination.

A December 1, 1999, treatment note reflects an assessment of 
increasing back pain with increasing narcotic requirement.  
On examination, there was no redness or swelling, but there 
was generalized tenderness in the whole lumbar area.  There 
was no true spasm, no point tenderness, no sciatic 
tenderness, normal abdominal reflexes, and good rectal tone 
and wink reflex.  Straight leg raises were negative, and deep 
tendon reflexes were brisk and symmetric bilaterally at the 
knee and ankle.  The veteran demonstrated good heel-toe 
walking.  A December 3, 1999, treatment note documents back 
range of motion as intact.  While findings were generally 
normal, the left upper leg may have demonstrated 4/5 
strength, according to the examiner.  

A December 13, 1999, treatment note states the back was only 
remarkable for paraspinal tenderness; there were no motor or 
sensory deficits.  A December 29, 1999, treatment note shows 
a complaint of continued leg and back pain.  On examination, 
the lower extremity demonstrated good range of motion, and 
the back demonstrated normal range of motion.  Straight leg 
raises were again negative, and gait remained normal.

VA conducted a spine examination in December 2000.  The 
veteran reported chronic back pain with radiation to the 
legs.  On examination, the back was not tender to percussion 
over the paraspinous processes.  The veteran had a limited 
lateral bend to 30 degrees, but he otherwise demonstrated a 
full range of motion, with no crepitus.  Straight leg raises 
were negative bilaterally, and the veteran could toe, heel, 
tandem, and duck walk without difficulty.
  
In January 2000, the veteran complained to VA of increasing 
back pain, numbness and tingling in the legs, and increasing 
weakness in the legs over the last 30 days.  He denied bowel 
or bladder dysfunction.  On examination, motor strength was 
5/5 throughout with no focal weakness or atrophy noted, and 
straight leg raises were negative.  Electromyographic testing 
revealed no evidence of electrodiagnostic evidence of 
lumbosacral radiculopathy.  VA neurosurgery examination in 
February 2000 demonstrated 5/5 strength in both lower 
extremities, sensory intact to light touch and pinprick, 
downward-going toes bilaterally with no evidence of clonus, 
deep tendon reflexes of 1+ bilaterally in both the knees and 
ankles, and heel-toe walk was performed without difficulty.  

In May 2001, an orthopedic examination of the veteran was 
conducted at the request of VA.  At that time, the veteran 
complained of daily back pain aggravated by walking, 
standing, bending, and physical therapy.  He also reported 
occasional leg cramps.  On examination, he had no limp, toe 
and heel walking were normal, and he could fully recover from 
a squat without external assistance.  Flexion was to 105 
degrees, lateral bending was to 35 degrees, bilaterally, and 
extension was to 35 degrees with increased low back pain.  
Lower extremity neurological examination was entirely normal.  

In January 2002, the veteran underwent orthopedic 
consultation by VA.  He reported his low back pain had been 
constant for several years, with lower extremity radiation 
primarily on the right side.  On examination, gait and heel-
toe walk were unremarkable.  Sensory, motor, and reflex exam 
were all within normal limits.  Straight leg raises were 
negative bilaterally.  

VA conducted a spine examination in July 2003.  Reviewing the 
past medical history, the examiner noted the veteran does not 
utilize a brace but that he takes Percocet for the worsening 
pain, which has gotten dramatically worse in the past two 
years.  The veteran denied any numbness but mentioned 
occasional radiation down the front of his right leg and 
recent muscle spasm in both calves.  On examination, flexion 
was to 90 degrees, extension was to 30 degrees, lateral 
bending was to 30 degrees bilaterally, rotation was to 25 
degrees bilaterally.  Straight leg raises were negative.  The 
veteran exhibited a spasm over the lower spine, and there was 
tenderness over that area.  The examiner noted that there was 
no muscle weakness or sensory loss of the lower extremities.  
The veteran stood with 10 degrees forward tilt, but he sat in 
normal position without any discomfort and appeared to walk 
with a normal gait.

VA conducted another spine examination in March 2005.  At 
that time, the veteran reported back pain three to four day 
per week at level six to seven pain; other days he has no 
pain and takes no Percocet.  Flare-ups to level seven or 
eight pain occur three times per month and lasts the entire 
day.  He walks four to five miles without pain on his better 
days.  He lives alone, cooking for himself and dressing 
himself.  The veteran reported experiencing radiculopathy 
three to four times per year with a sharp level five to six 
pain.  He reported using no assistive devices, and he has no 
bowel or bladder problems.  He has no incapacitating episodes 
for which a physician has prescribed bed rest.  On physical 
examination, posture and gait were normal, including heel, 
toe, and heel-toe walk.  Flexion was to a full 90 degrees, 
the last 10 degrees with pain.  Extension was to a full 30 
degrees.  Rotation was to a full 30 degrees.  Lateral 
movement was to a full 30 degrees, the last 10 degrees with 
pain.  Waddell's head pressure and rotation were both 
negative, as was straight leg raising.  Neurologically, 
vibration and touch sense were intact, as were muscular 
strength and deep tendon reflexes.  Repetitive motion did not 
result in loss of range of motion.  The examiner concluded 
that the veteran's chronic low back pain has a moderate 
impact on the veteran.  

The veteran's low back disability is currently rated 40 
percent disabling under DC 5293, intervertebral disc 
syndrome.  Under the rating criteria in effect prior to 
September 23, 2002, intervertebral disc syndrome was 
evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, DC  5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, DC 5293 (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, DC 5235 - 5243.

As noted above, the criteria for rating intervertebral disc 
syndrome under DC  2593 that became effective on September 
23, 2002, contained a note defining incapacitating episodes 
and chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of DC  
5293 that became effective on September 23, 2002, were 
deleted when intervertebral disc syndrome was reclassified as 
DC  5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Under the rating criteria in effect prior to September 2002, 
the medical evidence in this case shows that an increase in 
the disability rating for the veteran's low back disability 
is not warranted.  With evidence establishing infrequent 
bouts of radiculopathy and few, if any, associated 
neurological findings, the veteran's low back disability 
cannot be considered "pronounced," so as to warrant a 60 
percent rating under the old DC 5293.  In fact, the evidence 
tends to show that even the currently assigned 40 percent 
rating is more than sufficient.  For instance, the March 2005 
VA examiner specifically described the veteran's low back 
disability as "moderate," consistent with a 20 percent 
rating under the old DC 5293, and the veteran's report of his 
daily activities support such an opinion.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated in the currently 
assigned 40 percent rating.  Numerous examinations found no 
lower extremity weakness, and the veteran's own report of his 
activities suggests minimal functional loss.  The March 2005 
VA examiner documented that pain only existed for the last 10 
degrees of motion from the veteran's demonstrated full range 
of flexion and lateral movement.  Further, the examiner noted 
repetitive motion did not result in loss of range of motion.

Under the September 2002 revisions to DC 5293, intervertebral 
disc syndrome can be evaluated based either on the duration 
of incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  On review of the 
claims folder, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period.  An increase to 60 
percent is therefore not warranted based on the frequency of 
incapacitating episodes.

Under the criteria in effect beginning on September 26, 2003, 
a 50 percent disability rating may be assigned under the 
general rating formula when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  Such an assignment cannot be 
made.  The record clearly shows that the veteran maintains an 
active range of motion of the lumbar spine.  He does not 
exhibit incapacitating episodes totaling 6 weeks a year or 
approximate any of the other criteria for a higher rating 
under the current criteria.

Impairments associated with a veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.  The critical 
element is that none of the symptomatology for any of the 
conditions can be duplicative of or overlapping with the 
symptomatology of the other conditions; the manifestations of 
the disabilities must be separate and distinct.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran requests a separate 10 percent rating for 
arthritis, and the record includes diagnoses of such.  
Therefore, DC s 5010 and 5003 are for consideration. However, 
as indicated in DC 5003, pertinent to arthritis, to include 
arthritis due to trauma, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate DC for the specific joint 
involved.  As the veteran is rated under DC 5293, pertinent 
to limited motion of the spine, the Board finds that he is 
not entitled to a higher or separate evaluation under DC  
5003.  VAOPGCPREC 36-97 (DC 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae). 

Finally, the Board has considered the presence of any chronic 
neurological manifestations that would allow for a separate 
disability rating.  The medical evidence does not show that 
veteran's service-connected low back disability causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  The record does not show that the 
veteran's service-connected low back disability includes 
neurologic abnormalities substantiated by objective testing.  
For instance, the veteran's reported radiculopathy is not 
supported by the January 2000 EMG test results, which were 
negative.  While the veteran had some bowel complaints in the 
late 1990s, the veteran and his treating sources attributed 
the problem to his pain medication, and the issue was 
resolved.  In recent years, he has routinely denied bowel or 
bladder impairment.


ORDER

Entitlement to an increased disability rating for lumbosacral 
strain with degenerative joint and disc disease, currently 
rated as 40 percent disabling, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


